DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 8/9/2021 are acknowledged and have been fully considered.  Claims 23, 24, 33, 38-40 are now pending.  Claims 1-22, 25-32, and 34-37 are canceled; claims 23, 38, 39, and 40 are amended; no claims are withdrawn; no claims are new.
Claims 23, 24, 33, and 38-40 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 24, 33, and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “synergistic amounts of dimethylfumarate and one agent selected from the group consisting of teriflunomide and fingolimod.”  The instant specification as filed teaches that “an added or synergistic effect of dimethylfumarate, on the one hand, and terifunomide, fingolimod or laquinimod, on the other hand, will 
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection (see MPEP 2145).  Applicant argues that the determination of the amounts that provide such synergism when administered in vivo would be well within the routine skill of a person of skill in the art (see page 5 of the remarks filed 8/9/2021).  Based on Applicant’s arguments, Applicant admits on the record that they were not in possession of an orally administered synergistic amounts of dimethylfumarate and one agent selected from the group consisting of teriflunomide and fingolimod as one of ordinary skill in the art would have to determine said amounts.
Thus, one of ordinary skill in the art would not conclude that the Applicant was possession of the claimed invention as a whole at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 23, 24, 33 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waters (“MS pipeline flowing, but niche remains for neuroprotiection”, cited on IDS filed 7/18/2019) in view of of Goelz et al. (WO 2011/100589, cited on IDS filed 7/18/2019).
Waters teaches that teriflunomide, BG-12 (dimethyl fumarate), and laquinimod are all newly designed oral therapies for the treatment of multiple sclerosis (see page 1327). Water teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action (see page 1327).
Although, Waters teaches that teriflunomide, BG-12 (dimethyl fumarate), and laquinimod are all newly designed oral therapies for the treatment of multiple sclerosis and teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action, the reference does not exemplify the instant embodiments.  Further, Waters does not teach a synergistic amount.
Goelz et al. teaches methods of treating neurological disorders, including MS, by the administration of a therapeutically effective amount of at least one compound of Formula I and either glatiramer acetate or interferon-beta (see abstract). Goelz et al. teaches that Formula I can be dimethyl fumarate (see [0015]). Goelz et al. teaches that the compound of Formula I and the glatiramer acetate are present in a single 
However, regarding claim 23, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to mix and match oral drugs as taught by Waters and arrive at a combination of dimethylfumarate and teriflunomide.  One would be motivated to do so with a reasonable expectation of success as Waters teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action and teaches the oral administration of teriflunomide, BG-12 (dimethyl fumarate), and laquinimod for the treatment of multiple sclerosis.  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Additionally, it is noted that, the instant specification teaches that the combination of dimethylfumarate terifunomide, fingolimod or laquinimod are synergistic due to the fact that dimethylfumarate and the other three agents have different molecular targets and many non-overlapping modes of action in the pathophysiology of MS.  As Waters renders the claimed combination obvious, the composition would show synergy.  Further, it would be obvious one skilled in the art would be motivated to manipulate the amounts of the drugs by routine experimentation, in order to optimize the desired effect of the resultant composition, thus arriving at an “amount”.  One would be motivated to do so with a reasonable expectation of success as Goelz et al. teaches effective doses will also vary, as recognized by those skilled in the art, dependent on route of administration, excipient usage, and the possibility of co-usage with other therapeutic treatments including use of other therapeutic agents (see [0096]).  Thus, one would arrive at a “synergistic” (due to the combination of drugs) “amount” as instantly claimed.  
Regarding claims 24 and 33, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer the composition of Waters twice daily as taught by Goelz et al.  One would be motivated to do so with a reasonable expectation of success as Goelz et al. teaches that it is routine to administer drugs for the treatment of MS once or twice a day (see [0025]).


Response to Arguments
Applicant's arguments and the Declaration filed 8/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that term “synergistic” is well known in the art and that thus a person of skill in the art can clearly understand what is covered by the term “synergistic amounts.”  However, the instant specification as filed teaches that “an added or synergistic effect of dimethylfumarate, on the one hand, and terifunomide, fingolimod or laquinimod, on the other hand, will most likely be due to the fact that dimethylfumarate and the other three agents have different molecular targets and many non-overlapping modes of action in the pathophysiology of MS” (see [0047]).  The instant specification also teaches a “Clinical Trial Design to Demonstrate the Proposed Synergistic Effects” where patients would be administered a combination tablet consisting of 500 mg prolonged release DMF and the instant release 6 mg teriflunomide in a single formulated enteric coated tablet, however no data or teaching is provided that shows 
Applicant argues that the determination of the amounts that provide such synergism when administered in vivo would be well within the routine skill of a person of skill in the art.  However, in the instant case, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  In the instant case, Applicant has not established the possession of any amount that is considered an orally administered synergetic amount as instantly claimed.
Applicant argues that a person of ordinary skill in the art would not be able reasonably to predict whether a pharmaceutical composition that comprises DMF and one agent selected from the group consisting of teriflunomide and fingolimod would be useful to treat MS, let alone that such compositions would provide synergistic effect.  However, this is not found to be persuasive as Waters teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action (see page 1327) and teaches that teriflunomide, BG-12 (dimethyl fumarate), and 
Applicant argues that combining DMF with teriflunomide or fingolimod achieve unexpected superior effects in inhibition of pathways relevant for MS pathology compared to the single drugs alone, without affecting other pathways.  The Examiner acknowledges that the Declaration provides data showing unexpected results, however, Applicant is reminded that unexpected results must be commensurate in scope with claimed invention (see MPEP 716.02(d)).  The instant claim is drawn to a method of treating multiple sclerosis in a human patient in need of such treatment comprising orally administering to said patient a pharmaceutical composition that comprises synergistic amounts of dimethylfumarate and one agent selected from the group consisting of teriflunomide and fingolimod.  The data reported in the Declaration shows a concentration dependence on the synergistic interactions of the drugs. However, the concentration is reported in µM as applied to cell cultures and it is unclear how this maps back to the instantly claimed method of oral administration in a human patient. [Applicants] have the burden of explaining the data in any declaration they proffer as Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). Further, the Declaration discusses the importance of the utilized amounts (i.e. criticality of ranges), including upper boundaries on the expected synergy. For example, the Declaration states that at DMF concentrations of 50µM a potentiation with teriflunomide is no longer observed (see page 22). Further, there is nothing mapping the new synergistic amounts in the method of treating multiple sclerosis (MS) in a human patient to the various amounts used in the cell culture data.  Addtionally, it is noted that Waters teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action.
Applicant argues that Goelz does not teach a synergistic amount as instantly claimed.  However, this is not found to be persuasive for the reasons set forth above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611